         Case 1:17-cv-05221-LLS Document 100 Filed 02/06/19 Page 1 of 4


                         MEMORANDUM ENDORSEMENT

Kathryn Townsend Griffin, Helen McDonald and The Estate of
Cherrigale Townsend v. Edward Christopher Sheeran, p/k/a td
Sheeran, Atlantic Recording Corporation, d/b/a Atlantic Records,
Sony/ATV Music Publishing, LLC and Warner Music Group
Corporation, d/b/a Asylum Records, 17 Civ. 5221 (LLS)


     Defendants' motion for reargument displays two

misconceptions.

                                      1.

     Defendants seek an order declaring the harmonic progression

and the harmonic rhythm in LGO unprotectable as commonplace and

in common use prior to LGO,       from "undisputed evidence" of their

use in about a dozen songs and mentions in guitar method books,

out of "millions of songs."        Def. Jan. 17, 2019 Br.     (Dkt. No.   96)

at 15.    So abrupt and premature a r0ling, on such narrow

evidence, might well disfavor the defendants.           Even if it had

been a score of songs out of only one million, the percentage of

uses would be two thousandths of one percent, which the law might

consider to be not commonplace, but very rare.           It is better to

let the evidence on the point develop further.

                                      2.

     Defendants suggest certifying to the Court of Appeals, under

28 U.S. Code§ 1292(b), the "controlling questions" of

protectability of the harmonic progression and rhythm (see above)

and whether it is the deposit copy or the sound recording that

defines the scope of the copyright.         The Court of Appeals denies

such applications routinely, preferring (but for a few truly
       Case 1:17-cv-05221-LLS Document 100 Filed 02/06/19 Page 2 of 4


exceptional cases) that such issues be resolved by the district

courts in the first instance, and then brought up as part of the

whole case on appeal.       There is nothing unusual in district

courts resolving questions which control the outcomes of cases;

it is part of their function.       No aspect of the dimensions,

difficulties or significance of the issues in this case justifies

seeking departure from the usual course of litigation.

                        *       *    *

     Defendants' motion for reargument or, in the alternative,

certification of an interlocutory appeal       (Dkt. No. 95) is denied.

     So Ordered.

Dated: New York, New York
       February f, , 2019




                                             LOUIS L. STANTON
                                                 U.S.D.J.
        Case
         Case1:17-cv-05221-LLS
               1:17-cv-05221-LLS Document
                                  Document100  Filed01/17/19
                                           95 Filed  02/06/19 Page
                                                               Page1 3ofof2 4



Donald S. Zakarin
dzakarin@pryorcashman.com
Ilene S. Farkas
ifarkas@pryorcashman.com
Andrew M. Goldsmith
agoldsmith@pryorcashman.com                                    rJEMO ENDORSED
PRYOR CASHMAN LLP
7 Times Square
New York, New York l 0036-6569
Attorneys for Defendant Edward Christopher
Sheeran, Atlantic Recording Corporation and
Sony/ATV Music Publishing LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KATHRYN TOWNSEND GRIFFIN, HELEN
MCDONALD, and THE ESTATE OF CHERRIGALE
TOWNSEND,
                Plaintiffs,

               -against-
                                                           ECF CASE
EDWARD CHRISTOPHER SHEERAN, p/k/a ED                                    t-L>
SHEERAN, ATLANTIC RECORDING                                17-cv-5221 ~ )
CORPORATION, d/b/a ATLANTIC RECORDS,
SONY/ATV MUSIC PUBLISHING, LLC, and                        NOTICE OF MOTION
WARNER MUSIC GROUP CORPORATION, d/b/a
ASYLUM RECORDS

                       Defendants.


       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and all prior

proceedings had herein, defendants Edward Christopher Sheeran, p/k/a Ed Sheeran, Atlantic Recording

Corporation d/b/a Atlantic Records and Sony/ATV Music Publishing LLC (collectively, the

"Defendants") shall move this Court, before the Honorable Louis L. Stanton at the Daniel Patrick

Moynihan United States Courthouse, Courtroom 21C, 500 Pearl Street, New York, New York, 10007,

on a date and time to be determined by the Court, for an Order: (i) pursuant to Local Civil Rule 6.3,

granting reargument/reconsideration of the Court's Opinion and Order dated January 3, 2019 (the
        Case
         Case1:17-cv-05221-LLS
               1: 17-cv-05221-LLS Document
                                   Document 100 Filed01/17
                                            95 Filed  02/06/19  Page2 4
                                                           /19 Page   ofof
                                                                         24



"Decision") and, upon granting reargument/reconsideration, declaring the harmonic progression

and the harmonic rhythm in LGO unprotectable, commonplace musical building blocks and

awarding summary judgment to Defendants; or (ii) in the alternative, in the event the Court does

not reconsider the Decision and grant summary judgment to Defendants, pursuant to 28 U.S.C. §

l 292(b ), certifying an interlocutory appeal to the Court of Appeals for the Second Circuit to

determine (a) whether the LGO Deposit Copy defines the scope of copyright protection and (b)

whether the determination of protectable elements is, consistent with Second Circuit precedent, a

legal question committed to the Court, not the trier of fact.

       The reasons and grounds for this motion are more fully described in the accompanying papers.

       Oral argument shall be held on a date and at a time designated by the Court.

Dated: New York, New York
       January 17, 2019

                                                       PRYOR CASHMAN LLP

                                                       By:/s/ Donald S. Zakarin
                                                          Donald S. Zakarin
                                                          dzakarin@pryorcashman.com
                                                           Ilene S. Farkas
                                                          ifarkas@pryorcashman.com
                                                           Andrew M. Goldsmith
                                                          agoldsmith@pryorcashman.com
                                                       7 Times Square
                                                       New York, New York I 0036-6569
                                                       Telephone: (212) 421-4100
                                                       Facsimile: (212) 326-0806

                                                       Attorneys for Defendants

TO:

Frank & Rice, P.A.
325 West Park Avenue
Tallahassee, Florida 32301
(850) 629-4168
Attorneys for Plaintiffs
